DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 22 recites the broad recitation “less than 50”, and the claim also recites “less than 30” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 26 recites “The material of any of claim 21”. This is indefinite because claim 26 appears to attempt to depend from multiple claims, but only depends from claim 21. 
For examination purposes, “The material of any of claim 21” will be examined as “The material of claim 21. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

____________________________________________________________________
Claims 21, 22, 25-29, 31 and 33-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7, 9, 11, 13, 19 and 23 of U.S. Patent No. 11,001,530. Although the claims at issue are not identical, they are not patentably distinct from each other because
With respect to claims 21, 31 and 33, U.S. Patent No. 11,001,530 claims the sintered material of claim 1 (Claim 9), which is made by a process for preparing a sintered material on a substrate, the process comprising depositing a ceramic on a substrate followed by exposing the deposited ceramic to an aqueous solvent to form a wetted deposited ceramic and applying pressure and heat to the wetted deposited ceramic to sinter the ceramic on the substrate, wherein the applied heat is no more than 200° C. the applied pressure is no more than 5,000 MPa and the ceramic is sintered to a relative density of no less than 85%; and wherein the applying of the pressure and the heat to the wetted deposited ceramic to sinter the ceramic on the substrate is applied via an unsealed device exposed to atmospheric pressure to evaporate the solvent such that evaporated solvent leaves the wetted deposited ceramic and exits the unsealed device during the applying of the pressure and heat (Claim 1). The ceramic includes an inorganic compound (Claim 23). Thus, U.S. Patent No. 11,001,530 is claiming a material that is a sintered, inorganic ceramic material on a substrate, with the ceramic material having a relative density of greater than 85%. 
Claim 22 is rejected by claim 7 and 1 of U.S. Patent No. 11,001,530. 
Claim 26 is rejected by claim 23 of U.S. Patent No. 11,001,530. 
Claim 27 is rejected by claim 19 of U.S. Patent No. 11,001,530.
Claim 28 is rejected by claim 2 of U.S. Patent No. 11,001,530. 
Claims 34-39 are rejected by claims 11 and 13 of U.S. Patent No. 11,001,530
With respect to claims 25 and 29, The claim is structured as a product-by-process claim. The claim is directed to a material and also include the process by which that material is made. The courts have generally held that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113. 
Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983) . MPEP 2113, II.
Given that the claimed product and that of U.S. Patent No. 11,001,530 appear to be the same, the manner in which the product is made does not differentiate the product, unless it can be shown that said process necessarily results in a materially different product. 

________________________________________________________________________
Claims 23 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 11,001,530 in view of RIMAN et al. (US 8,313,802).
With respect to claims 23 and 24, U.S. Patent No. 11,001,530 does not explicitly claim the claimed other substance. RIMAN et al. discloses a hydrothermal sintering process that produces ceramic products with a relative density of greater than 85% (Column 2, lines 50-68; (Column 10, lines 55-65;Column 18, lines 25-35) that provides superior mechanical properties (Column 18, lines 55-68). The solid matrix formed from sintering also includes plastic throughout the pores thereof (Column 10, lines 55-65). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to include polymer within the sintered ceramic of U.S. Patent No. 11,001,530, as taught by RIMAN et al., so as to provide the structure with superior mechanical properties. 
 The mixing of a polymer other substance in the inorganic compound appears to lead to a sintered material having polymer material throughout the sintered material. RIMAN et al. discloses plastic throughout the pores of the sintered material. Thus, the final product appears to overlap in scope. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-29, 31, 33 and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RIMAN et al. (US 8,313,802).
With respect to claims 21 and 33, RIMAN et al. discloses a monolithic body (Abstract) formed by sintering (Column 1, lines 45-65), the monolithic body comprises ceramic compound in particulate form having a particle size of 0.02 to 50 microns (Column 3, lines 10-45; Column 4, lines 40-68; Column 13, lines 60-68). The ceramic compound is an inorganic compound (Column 3, lines 27-40) 
RIMAN et al. discloses that the density  of the material is at least 95% (Column 18, lines 25-35).
The claim is structured as a product-by-process claim. The claim is directed to a material and also include the process by which that material is made. The courts have generally held that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113. 
Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983) . MPEP 2113, II.
In the instant case, the product made appears to be a sintered, inorganic material having a relative density of greater than 80%. As shown by RIMAN et al., above,  the product formed is a sintered, inorganic, material having a relative density of at least 95%. Thus, RIMAN et al. discloses an overlapping material to that being claimed, and therefore the claim is unpatentable even if the process is different. 
With respect to claim 22, RIMAN et al. discloses that the inorganic compound has a particle size of 0.02 to 50 microns (Column 3, lines 10-45; Column 4, lines 40-68; Column 13, lines 60-68). 
With respect to claims 23 and 24, RIMAN et al. discloses that the solid matrix formed from sintering also includes plastic throughout the pores thereof (Column 10, lines 55-65). 
The claim is structured as a product-by-process claim. The claim is directed to a material and also include the process by which that material is made. The courts have generally held that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113. 
Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983) . MPEP 2113, II.
In the instant case, the mixing of the polymer other substance in the inorganic compound appears to lead to a sintered material having polymer material throughout the sintered material. RIMAN et al. discloses plastic throughout the pores of the sintered material. Thus, the final product appears to overlap in scope. 
With respect to claim 25, The claim is structured as a product-by-process claim. The claim is directed to a material and also include the process by which that material is made. The courts have generally held that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113. 
Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983) . MPEP 2113, II.
Thus, the “solvent at least partially solubilizes the at least one inorganic compound” does not appear to necessarily impart structural characteristics to the claimed material that have not already been addressed in the rejection of claim 21. 
With respect to claim 26, RIMAN et al. discloses that the solid matrix formed from sintering also includes plastic throughout the pores thereof (Column 10, lines 55-65).
With respect to claim 27, RIMAN et al. discloses that the density  of the material is at least 95% (Column 18, lines 25-35).
The claim is structured as a product-by-process claim. The claim is directed to a material and also include the process by which that material is made. The courts have generally held that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113. 
Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983) . MPEP 2113, II.
Thus, with an overlapping final density, the process by which the “relative density of greater than 80%” is achieved does not differentiate the claimed density from the density achieved by RIMAN et al.
With respect to claims 28 and 29, The claim is structured as a product-by-process claim. The claim is directed to a material and also include the process by which that material is made. The courts have generally held that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113. 
Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983) . MPEP 2113, II.
Given the overlapping scope of claim 21 with the disclosure of RIMAN et al., the claimed process steps do not appear to lead to a structurally different material. 
With respect to claims 31 and 33, RIMAN et al. discloses a monolithic body (Abstract) formed by sintering (Column 1, lines 45-65), on a substrate (Column 15, lines 48-57), the monolithic body comprises ceramic compound in particulate form having a particle size of 0.02 to 50 microns (Column 3, lines 10-45; Column 4, lines 40-68; Column 13, lines 60-68). The ceramic compound is an inorganic compound (Column 3, lines 27-40) 
RIMAN et al. discloses that the density  of the material is at least 95% (Column 18, lines 25-35).
The claim is structured as a product-by-process claim. The claim is directed to a material and also include the process by which that material is made. The courts have generally held that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113. 
Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983) . MPEP 2113, II.
In the instant case, the product made appears to be a sintered, inorganic material on a substrate having a relative density of greater than 85%. As shown by RIMAN et al., above,  the product formed is a sintered, inorganic material on a Teflon substrate having a relative density of at least 95%. Thus, RIMAN et al. discloses an overlapping material to that being claimed, and therefore the claim is unpatentable even if the process is different. 
With respect to claim 39, RIMAN et al. discloses that the ceramic porous product can be used as filtration (Column 18, lines 18-25)






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

____________________________________________________________________________
Claim(s) 30, 32, 34 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over RIMAN et al. (US 8,313,802) in view of UMEMOTO et al. (US 2009/0278627).
With respect to claims 34 and 38, RIMAN et al. discloses that the material can be used to form various ceramic products (Column 18, lines 18-25) and specifically discloses the use of strontium titanite (Column 19, lines 50-65). The product has superior mechanical properties, such as high tensile strength, compressive strength and desirable tensile modulus (Column 18, lines 55-68). RIMAN et al. does not explicitly disclose that the device is configured as a capacitor or electronic package. 
UMEMOTO et al. discloses the use of dielectric ceramic compositions (Title; Abstract), such as strontium titanate (Paragraph [0058]), that results in a relative density of 90% (Paragraph [0122]) that shows good properties, such as specific permittivity, Loss Q value and insulation resistance (Abstract). The structure is configured as a capacitor that also houses a coiled conductor (Paragraphs [0037], [0038]; Figure 2). 
Given that the structure produced by RIMAN et al. results in higher relative density using similar materials as UMEMOTO et al., it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use the materials of RIMAN et al. in a capacitor and electronic packaging for a coil inductor so that such devices can be provided with the necessary high density such devices can be provided with superior mechanical properties. 
With respect to claims 30 and 32, refer to the rejections of claims 34 and 38. UMEMOTO et al. further discloses that the dielectric layers are cofired with the conductor layers (Figure 2; Paragraphs [0012], [0017], [0025]) such that laminate is formed (Paragraphs [0028]; Figures 2 and 3) with a conductive substrate on each side of the ceramic layer. It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the material of RIMAN et al. between conductive substrates (e.g., one substrate on each side of a material layer) to form a laminate that can be cofired, as taught by UMEMOTO et al. so that the structure can be formed in a single sintering step. 
______________________________________________________________________
Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over RIMAN et al. (US 8,313,802) in view of UMEMOTO et al. (US 2009/0278627) and evidenced by JAMES et al. (US 5,766,789).
With respect to claim 36, RIMAN et al. discloses that the material can be used to form various ceramic products (Column 18, lines 18-25) and specifically discloses the use of strontium titanate (Column 19, lines 50-65). The product has superior mechanical properties, such as high tensile strength, compressive strength and desirable tensile modulus (Column 18, lines 55-68).  RIMAN et al. does not explicitly disclose that the device is configured as an electrochemical system. 
UMEMOTO et al. discloses the use of dielectric ceramic compositions (Title; Abstract), such as strontium titanate (Paragraph [0058]), that results in a relative density of 90% (Paragraph [0122]) that shows good properties, such as specific permittivity, Loss Q value and insulation resistance (Abstract). The structure is configured as a capacitor that also houses a coiled conductor (Paragraphs [0037], [0038]; Figure 2). 
Given that the structure produced by RIMAN et al. results in higher relative density using similar materials as UMEMOTO et al., it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use the materials of RIMAN et al. in a capacitor and electronic packaging for a coil inductor so that such devices can be provided with the necessary high density such devices can be provided with superior mechanical properties. 
JAMES et al. discloses that capacitors are electrochemical energy devices (Abstract). Thus, the capacitor of UMEMOTO et al. implicitly represents an electrochemical system, as evidenced by JAMES et al.. 
______________________________________________________________________
Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over RIMAN et al. (US 8,313,802) in view of JENSON et al. (US 2001/0033952).
With respect to claim 35, RIMAN et al. discloses that the ceramic layer is a barium strontium titanate (Column 20, lines 1-15), and the product has superior mechanical properties, such as high tensile strength, compressive strength and desirable tensile modulus (Column 18, lines 55-68). RIMAN et al. discloses that the material can be used to form various ceramic products (Column 18, lines 18-25). RIMAN et al. does not explicitly disclose that the device is configured as a battery. JENSON et al. discloses a solid state battery (Paragraph [0008]; [0165]) that includes an insulating layer made of barium strontium titanate to separate the electrolyte from the anode and cathode (Paragraphs [0186], [0272]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the ceramic layer of RIMAN et al. in a solid state battery as taught by JENSON et al., so that the insulating layer can be provided with superior mechanical properties


___________________________________________________________________________
Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over RIMAN et al. (US 8,313,802) in view of PAULUS (US 2010/0087808).
With respect to claim 37, RIMAN et al. discloses that the material may be a ferroelectric material (Column 20, lines 45-65), and the product has superior mechanical properties, such as high tensile strength, compressive strength and desirable tensile modulus (Column 18, lines 55-68). RIMAN et al. discloses that the material can be used to form various ceramic products (Column 18, lines 18-25).  RIMAN et al. does not explicitly disclose that the material is used in a microwave device. PAULUS discloses a microwave device (Abstract) that comprises a ferro electric phase shifter (Paragraphs [0074], [0075]) such as barium strontium titanate that control the phase shifters. It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use the barium strontium titanate of RIMAN et al. in the microwave device of PAULUS so that the phase shift structures can be provided with superior mechanical properties. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745